Citation Nr: 1514475	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a sleep disorder, to include sleep apnea.

3. Entitlement to service connection for a cervical spine condition.

4. Entitlement to service connection for a thoracic spine condition.

5. Entitlement to service connection for a lumbar spine condition.

6. Entitlement to service connection for migraine headaches, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.  

In December 2013, the Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to service connection for migraine headaches and cervical, thoracic, and lumbar spine conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Tinnitus is not attributable to service and is not shown to have been manifest within one year of the Veteran's separation from service. 

2. The Veteran's sleep apnea most likely had onset during service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014). 

2. The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated in April 2011 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's available service treatment and personnel records, and VA treatment records.  In April 2011, the Veteran submitted authorization necessary to enable VA to obtain private treatment records pertaining to his claimed tinnitus disability dating from August 2004 to 2010.  The RO requested records on June 17, 2011, and July 18, 2011, but no response was received.  A July 2011 notice letter informed the Veteran that a second attempt was being made to obtain private treatment records and that it was ultimately his responsibility to ensure that such records were received by VA.  On July 2011 correspondence, the Veteran requested that VA disregard his April 2011 authorization to obtain private treatment records, and he requested that VA proceed with processing of his claim accordingly.  Thus, the duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  As noted above, the Veteran provided testimony before the undersigned during a Videoconference hearing in December 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned fully explained the issues on appeal during the hearing and explained the evidence necessary to establish service connection.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through his testimony, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015) (holding, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a)).  This presumption is rebuttable by affirmative evidence to the contrary.  

i. Tinnitus

The Veteran contends he was exposed to hazardous noise while serving as a cannon crewmember.  He has denied any significant post-service hazardous noise exposure.  See, e.g., June 2011 VA audiology examination.

The Veteran has a current diagnosis of tinnitus, as well as tinnitus, documented on VA examination in June 2011.  

The RO determined the Veteran was exposed to acoustic trauma in service due to his military occupational specialty (MOS).  See August 2011 Rating Decision.  

On the Veteran's September 1988 entrance examination, no abnormalities of the ears were found and his hearing test did not depict hearing loss for VA purposes.  Audiometric testing conducted in August 1992 also did not depict hearing loss for VA purposes.  Report of the August 1992 audiogram indicated that the Veteran was routinely exposed to hazardous noise and that it had been 15 hours since his last noise exposure.  There were no ear, nose, or throat (ENT) problems at the time of the test.  Triple flange personal hearing protection was used.  The Veteran's hearing profile was noted to be H1.  

On VA examination in June 2011, the examiner noted the Veteran's history of military noise exposure as a cannon crewmember during service, and his report that he was not exposed to hazardous noise post-service.  The Veteran reported intermittent ringing of his ears, but he did not state the date and circumstances of onset of tinnitus.  The examiner opined that the Veteran's tinnitus was likely associated with the bilateral hearing loss.  However, the examiner concluded that electronic hearing testing conducted near the Veteran's discharge from service showed that he did not have hearing damage during service (no significant threshold shift beyond normal variability).  Thus, the examiner opined that the Veteran did not have hearing damage during service and his reported tinnitus is less likely as not caused by or a result of his noise exposure during service.  

VA treatment records dating since January 2006 show that the Veteran denied history of hearing loss or ear infections in February 2006.  VA treatment records dating through 2013 are negative for complaints, findings, or diagnosis of tinnitus.  

During the December 2013 videoconference hearing, the Veteran testified that he had experienced tinnitus continuously since his discharge from service.  He reported that he first experienced buzzing or ringing in his ears in 1991 or 1992 when working in the field as a gunner.  He stated that he never sought treatment for tinnitus because he was able to hear conversation.  He stated that he experiences tinnitus just about every day and that it comes and goes.  

The Board finds the VA examination report of June 2011 is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his conclusion on a review of pertinent records and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, including the reports of in-service hazardous noise exposure.  He provided a rationale for the conclusions reached.   

The only other evidence to the contrary of the VA examination report is the lay evidence of the Veteran.  The Board finds that the Veteran's lay assertions are competent, but not credible.  Indeed, the report of the in-service August 1992 audiogram which notes no ENT problems at that time is contrary to a finding that tinnitus was present at that time.  Also, as noted, the Veteran denied any hearing loss or ear problems when establishing VA primary care in February 2006.  Thus, the Veteran's reports of continuity of symptomatology of tinnitus since his discharge from military service and entitled to diminished probative value.  

Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner in this case was a medical professional who reviewed the claims file and considered the reported history.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that tinnitus is not related to service.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professional outweighs that of the general lay assertions.

The Board additionally notes that while chronic disabilities, such as tinnitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document this disorder within one year of the Veteran's discharge in March 1993.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, No. 13-0540, 2014 (Vet. App. Feb. 9, 2015).  Accordingly, such presumptive service connection is not warranted.

As for a continuity of symptomatology between the present conditions and in-service injury or disease, any contentions in this regard are not credible because they are inconsistent.  The Veteran denied any ear problems during the in-service audiogram in August 1992 and denied any history of hearing loss or ear problems upon establishing VA primary care in February 2006 yet he reported continuous symptoms during the December 2013 hearing.  Additionally, tinnitus was not noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Finally, while the June 2011 VA examiner attributed the Veteran's tinnitus to his bilateral hearing loss, secondary service connection cannot be established because  service connection has not been established for bilateral hearing loss.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

ii. Sleep Disorder to Include Sleep Apnea 

During the December 2013 Videoconference hearing, the Veteran testified that he initially began experiencing difficulty sleeping in 1991 when he returned from Iraq/Kuwait.  He recounted a traumatic incident that occurred during his deployment and stated that he has continued to see it over and over again ever since.  He stated that he did not seek treatment for a sleep problem during service but that he underwent a VA fee basis sleep test at a private facility during which he was diagnosed with sleep apnea.  He stated that he had not slept for greater than 3 hours in years.  He stated that he had no sleep problems prior to service so his current sleep apnea has to be related to his military service.

The Veteran's service treatment records are negative for any complaint, finding, or diagnosis pertaining to a sleep problem of any kind.  

In a March 2011 buddy statement, TV, who reportedly served with the Veteran from 1989 to 1991, recalled that the Veteran had difficulty sleeping sometimes and simultaneous headaches, which he felt was a reflection that something severe may have happened during Desert Storm.  In addition, a March 2011 lay statement from SC, the Veteran's friend since 1999 and roommate from 2008 to 2009, indicated that the Veteran suffered with sleep problems which SC assumed was insomnia.  He recalled that the Veteran informed him that he had been suffering with sleep problems since the early to mid-1990s and that he thought it was related to his Gulf War Service.

During a VA psychiatric examination in June 2011, the Veteran reported that his current medications included variable over-the-counter sleep medications, including Tylenol PM.  The Veteran reported that he drank 2 or 3 alcoholic beverages with liquor on week nights and 4 to 6 drinks per night on weekends.  He reported that he usually awoke between 7:30 and 8am and that his bedtime varied widely.  He admitted to a history of trouble with sleep for many years and that he had used alcohol and over-the-counter medications to help him fall and stay asleep, however, he continued to awaken frequently during the night and kick his legs like he is trying to kick someone or run away from something.  He stated that when he awakens at night he often gets up to use the restroom and sometimes sits in the restroom anywhere from 10 minutes to 2 hours gather his thoughts and emotions.  He reported that he tended to dream about frightening events such as gunfire and being chased.  The examiner indicated that the Veteran's symptoms were consistent with chronic PTSD to a moderate degree along with significant alcohol abuse which was likely secondary to PTSD.  

During VA general medical examination in June 2011, the Veteran reported that he had breathing difficulty primarily at night.  He reported that he snored and awoke with a choking sensation.  He stated that his roommate told him this occurred during his active service in May 1991, and his wife subsequently told him that he snored and choked in his sleep.  The Veteran reported that he frequently awoke during the night, partly from the choking sensation and partly due to nightmares and flashbacks.  He denied ever seeking treatment for such symptoms or ever having undergone a sleep study.  He reported that he did not have these symptoms during Desert Storm.  The examiner acknowledged that the Veteran's service treatment records contained a note indicating that he had been exposed to Pyridostigmine Bromide tablets and toxic fumes from oil well fires in Kuwait from February to April 1991; however, he did not report onset of symptoms during Desert Storm.  The examiner diagnosed a sleep disorder, to include snoring and choking of unknown etiology and he stated that there was insufficient evidence to diagnose an acute or chronic condition.  

A June 2011 VA treatment note shows that the Veteran reported that he needed follow-up for "? Sleep disorder."  He reported frequent daytime somnolence; falling asleep easily during the daytime, even when stopped at a traffic light; witnessed snoring and stopping breathing; and sudden awakening with feeling short of breath.  Diagnostic assessment was likely sleep apnea.  A July 2011 VA sleep disorder Consult Report shows a diagnostic impression of a breathing related sleep disorder.  An October 2011 fee basis polysomnogram consult report shows that during polysomnogram testing performed in September 2011, the Veteran complained of excessive daytime sleepiness, snoring, sleepwalking, awakening startled or gasping, morning headaches, and apneic episodes.  The final impression was mild obstructive sleep apnea. 

In a November 2011 statement, the Veteran indicated that he had recently been diagnosed with sleep apnea.  He asserted that he has sleep problems due to his time in service which maybe due to exposure to nerve agents and breathing toxic fumes and gasses while in Kuwait/Iraq as he had not been able to sleep.  He stated that his sleep was normal prior to service and that it had not been normal at any time since discharge.  

During a February 2013 VA psychiatric examination, it was noted that the Veteran had been prescribed medication for sleep difficulty and nightmares.  He admitted to drinking alcohol excessively and stated that he usually went to bed between 9:30 and 11pm and woke around 6am with mid-night awakenings 2 to 3 times per night most nights.  He also reported sleep disturbance associated with mild sleep apnea.  He reported that he was awakened by "flashes," anxiety and feeling hot.  He particularly had nightmares about in-service traumatic events.  The examiner diagnosed PTSD; depressive disorder not otherwise specified (NOS) secondary to PTSD (overlapping symptoms include sleep disturbance, irritability); alcohol dependence secondary to PTSD and depression (used to help with sleep and calming); and cognitive disorder NOS secondary to PTSD, depression, and alcohol dependence.  The examiner remarked that sleep disturbance is not specifically associated with toxic exposure in Southwest Asia combat zone.  He stated that from a mental health perspective it is subsumed under the conditions of depression, PTSD and alcohol dependence, all of which can cause disrupted sleep.  

During VA Gulf War examination in March 2013, it was noted that the Veteran was diagnosed with obstructive sleep apnea in October 2011.  The Veteran reported frequent awakenings during the night, partly from choking sensation and partly from nightmares and flashbacks.  The examiner diagnosed sleep apnea and opined that it is less likely as not due to toxic exposure in the Gulf.  He reasoned that sleep apnea is not medically considered to be due to exposure to toxins.  He further stated that the Vetera did not report any symptoms related to sleep apnea during his Gulf War deployment.  

On review and in light of the February 2013 VA psychiatric opinion relating the Veteran's sleep trouble to his mental state, flashbacks and nightmares to his service-connected PTSD with alcohol dependence, the Board finds that entitlement to service connection for a sleep disorder other than sleep apnea is not warranted.  

The Board notes separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this instance, it would be impermissible pyramiding to award service connection for a sleep disorder related to the Veteran's service-related psychiatric disability.  That is because service connection for PTSD and alcohol dependence, evaluated as 50 percent disabling under Diagnostic Code 9411, has been in effect throughout the duration of the claim for service connection for a sleep disorder.  The rating criteria for a the assignment of a 50 percent evaluation for psychiatric disability includes the symptom of chronic sleep impairment.  To award service connection for a condition which is also a symptom used to rate the Veteran's service-connected disability would constitute impermissible pyramiding.  38 C.F.R. § 4.14. 

Sleep apnea, however, is a sleep disorder characterized by symptoms of sleep disordered breathing.  The Board finds that service connection for sleep apnea is warranted.  In that regard, the Veteran has reported that his roommate during service told him that he would choke, stop breathing, or gasp for air while sleeping during service.  He reported that post-service, his wife also informed him that she had witnessed him choking and gasping for air while sleeping.  The Veteran is competent to report his firsthand experiences and the Board is unable to find any reason to doubt the credibility of the Veteran's reports.  In addition, the buddy statement received from TV in March 2011 provides support for the Veteran's report that his roommate told him of witnessed apneas while sleeping during service.  The Board finds that these statements are credible, and has found no reason to find them to be not credible.  

Based on such symptoms, a polysomnogram was conducted in September 2011, which diagnosed mild obstructive sleep apnea.  Although sleep apnea was not diagnosed during military service, the Veteran was not provided a sleep study or examined specifically in connection with his sleep problems while on active duty.

Together, the Veteran's testimony, the buddy statement received from TV in March 2011, and post-service treatment records are sufficient to establish an in-service event to which the current sleep disorder is likely to be related.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (in certain instances, a lay statement may be deemed competent and adequate to support a claim for service connection by substantiating the occurrence of lay-observable events or a disability or symptoms of disability subject to lay observation); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006; Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for sleep apnea is granted.



REMAND

The Board finds that additional development is warranted before the Veteran's claims for service connection for migraine headaches and cervical, thoracic, and lumbar spine conditions may be adjudicated.  

The Veteran contends that service connection is warranted for migraine headaches.  Service connection is currently in effect for hypertension, PTSD with alcohol dependence, and sleep apnea.  

Service treatment records show a chief complaint of headaches and high blood pressure in May 1992.  At that time, the Veteran reported a history of high blood pressure and stated that he had headaches off and on with pain described as dull and steady that increased with movement.  

An August 2011 VA primary care note shows that migraine headaches had decreased in frequency, likely helped with blood pressure control.  VA primary care notes also questioned whether the Veteran's sleep apnea attributed to his migraine headaches.

The Veteran was afforded VA examinations in May 2011 and March 2013 to determine the nature and etiology of his claimed migraine headaches disability; however, neither examiner provided an opinion as to whether the Veteran's migraine headaches are caused or aggravated by his service-connected disabilities, to include hypertension and PTSD with alcohol dependence.  Accordingly, it is necessary to obtain an addendum VA medical opinion addressing this matter.

In addition, the Board notes that the Veteran was afforded a VA spine and neurological examination to determine the nature and etiology of his claimed cervical, thoracic, and lumbar spine disabilities in May 2011.  The examiner diagnosed chronic thoracic sprain/strain, lumbosacral degenerative joint disease and cervical degenerative joint disease.  The examiner observed that the Veteran's service treatment records contained a single note pertaining to injury of his back during service in October 1992.  As to the diagnosed thoracic sprain/strain and degenerative joint disease of the lumbosacral spine, the examiner stated that there was insufficient documentation that the Veteran's in-service fall documented in his service treatment records resulted in any chronic disability or diagnosis pertaining to his thoracic or lumbar spine.  

In this regard the Board notes that during the May 2011 VA spine and neurological examination, the Veteran indicated that he obtained primary and specialty medical care outside of the VA system.  He further reported that he was taking prescribed narcotic pain medication for treatment of back pain.  Also, during a VA general medical examination in June 2011, the Veteran reported that he would be seeking medical care at Denver Kaiser Clinic.  In October 2011, he again reported private treatment.  In November 2011, he reported sporadic prior medical care at Kaiser.  

As there is no indication that treatment records have been requested or obtained from Kaiser or OSH, the Board finds that the claims for service connection for cervical, thoracic and lumbar spine conditions must be remanded to provide the Veteran an opportunity to identify and submit or request VA's assistance in obtaining any relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claims for service connection for migraine headaches, and cervical, thoracic spine, and lumbar spine conditions that have not yet been associated with the claims folder.  Of specific interest, are records documenting treatment or complaints pertaining to the claimed disabilities dating from the Veteran's discharge from service in March 1993.  

The Veteran should be requested to provide separate authorization and consent forms (VA Form 21-4142s) sufficient to enable VA to obtain treatment and other relevant records from any identified provider(s) provider(s), to include the Denver Kaiser Permanente clinic as alluded to by the Veteran in multiple VA treatment records and examination reports.  

Regardless of the Veteran's response, relevant VA treatment records, if any, must be obtained from the Denver VAMC dating since March 2013.  

If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. Once all relevant records have been obtained and associated with the claims file to the extent possible, refer the claims file to an appropriate VA examiner for obtainment of an opinion as to the etiology of the Veteran's migraine headaches and whether such may be caused or aggravated by his service-connected hypertension, sleep apnea, and/or PTSD and alcohol dependence disabilities.  If the examiner finds that evaluation of the Veteran is necessary, a VA examination should be arranged.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is "at least as likely as not" (a 50 percent or better probability) that migraine headaches are either proximately due to, or alternatively, permanently aggravated by any of the Veteran's service-connected disabilities, to include sleep apnea, hypertension and PTSD and alcohol dependence.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's migraine headaches before the onset of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The reviewer must provide a rationale for any opinion provided and reconcile any opinion with any contradictory evidence of record.  The reviewer should cite to specific evidence in the file, if necessary.  He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable.

3. Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinion must be reviewed to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented. 

4. After completing the above, and any other development deemed necessary, to include obtaining a new examination or opinion pertaining to the  claimed spine disabilities if found warranted, readjudicate the claims for service connection for migraine headaches and cervical, thoracic, and lumbar spine conditions.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


